Title: To George Washington from William Cushing, 2 February 1792
From: Cushing, William
To: Washington, George

 

Sir,
Newyork Feby the 2d 1792.

I take the liberty to inform you, that being on my journey to attend the Supreme Court, which is to sit next Monday, I have had the misfortune to be stopt here, since Friday last, by a bad cold attended with somewhat of a fever, so that the probability, at present, seems against my being able to reach Philadelphia by the time court is to sit. Assoon as my health permits, however, I design to proceed there. The travelling is difficult this Season: I left Boston the 13th Jany in a Phaeton, in which I made out to reach Middleton as the Snow of the 18th began, which fell so deep there as to oblige me to take a Slay, & now again wheels seem necessary. If Judge Blair & Judge Johnson attend there will be a Quorum, I suppose, as two other Judges are upon the Spot. The Chief Justice, I perceive, cannot be present this term.
I left Mrs Cushing at Middletown, who desired her respects to you & Mrs Washington. I hope Mrs Washington enjoys good health, as I have the pleasure to hear that you do. I have the honor to be, with the highest respect, Sir, your most Obedient, humble Servant,

Wm Cushing

